AO 467(Rev. 01 /09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail
                                                                                                                              ORIGINAL
                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of New York

                   United States of America                                    )
                                   V.                                          )       Case No. 19-m-11177
                   CHARLES REGALBUTO                                           )
                                                                               )       Charging District:     Western District of New York
                              Defendant                                        )       Charging District's Case No. 19-MJ-655



                      ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                        WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

        After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

Place: Western District of New York                                                    Courtroom No.:

                                                                                       Date and Time: 12/6/2019 1 :30 pm

        The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.


Date:             11/26/2019                                                         ~                     Judge's signature
                                                                                                                            - --
                                                                                           Magistrate Judge Robert W. Lehrburger
                                                                                                         Printed na m e a nd title
